     Case 2:19-cv-02242-KJM-DMC Document 14 Filed 09/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    BRANDON LA’SHAUN TAYLOR,                          No. 2:19-CV-2242-KJM-DMC-P
12                        Plaintiff,
13            v.                                        ORDER
14    AMADOR COUNTY PUBLIC
      DEFENDERS OFFICE, et al.,
15
                          Defendants.
16

17

18                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under

19   42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided by

20   Eastern District of California local rules.

21                  On June 4, 2020 and July 22, 2020, the Magistrate Judge filed findings and

22   recommendations, which were served on the parties and which contained notice that the parties

23   may file objections within the time specified therein. No objections to the findings and

24   recommendations have been filed.

25                  The court presumes that any findings of fact are correct. See Orand v. United

26   States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

27   reviewed de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations

28   of law by the magistrate judge are reviewed de novo by both the district court and [the appellate]
                                                        1
     Case 2:19-cv-02242-KJM-DMC Document 14 Filed 09/29/20 Page 2 of 2

 1   court . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3                  Accordingly, IT IS HEREBY ORDERED that:
 4                  1.     The findings and recommendations filed June 4, 2020 and July 22, 2020,
 5                         are adopted in full;
 6                  2.     Plaintiff’s motion for injunctive relieve is denied;
 7                  3.     Plaintiff’s action is dismissed without prejudice; and
 8                  4.     The Clerk of the Court is directed to enter judgment and close the case file.
 9   DATED: September 28, 2020.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
